Citation Nr: 1506690	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right foot disability, to include residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's March 2012 VA Form 9 reflected his desire to participate in a hearing before a member of the Board.  However, in August 2013 correspondence the Veteran requested that his hearing request be withdrawn.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).

This matter was previously before the Board in October 2013, March 2014, and November 2014, when the issue of entitlement to service connection for a right foot disability, to include residuals of a right foot injury, was remanded for a VA examination and VA addendum opinions, respectively.  As the requested opinion was obtained in January 2015, there has been substantial compliance with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was found to be sound upon entry into service, with no pre-service diagnosis of a right foot disability.

2.  During service, the Veteran was treated for right foot pain (diagnosed as possible posttraumatic arthritis) and prescribed orthotics.  

3.  The Veteran's current right foot arthritis had its onset during service and is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for right foot arthritis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for right foot arthritis, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The presumption of soundness upon entry into service may not be rebutted without contemporaneous clinical evidence or recorded history in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

Here, the Veteran claims that he is entitled to service connection for residuals of a right foot injury.  He specifically claims that he injured his right foot in 1949, prior to service, and that the preexisting injury was aggravated during service as a result of the hikes, running, and marching during boot camp.  He states that his right foot kept getting worse during service and that he was given orthopedic boots during service.

A review of the service treatment records reflects that the January 1953 pre-induction examination of the feet was normal.  A June 1953 service treatment record noted that the Veteran's foot was broken in 1949.  The diagnosis was possible posttraumatic arthritis.  He was instructed to do warm soaks.  A July 1953 service treatment record noted that the Veteran still complained of pain in the right foot.  A January 1954 service treatment record noted that the Veteran had slight pes cavus and he was given arch supports.  It was noted that the Veteran was given a two month profile of no marching or standing for more than half an hour at a time.  In February 1954 it was noted that the Veteran was to get special built boots.  A March 1954 service treatment record noted that the Veteran was on a reduced profile, which required that he not march or stand for more than a half hour at a time for one month.  However, the April 1955 separation examination report indicated normal examination of the feet.

A March 2012 letter from a private physician indicated that the Veteran reported having a chronic history of pain in his right foot throughout the years.  It was noted that the Veteran reportedly originally injured his right foot in 1949 when his foot was crushed.  It was further noted that the Veteran reported worsening discomfort in his right foot as a result of the strenuous physical training and boot camp.  The private physician stated that recent X-rays revealed diffuse midfoot arthritis that was consistent with the Veteran's previous injury.  

The Veteran was provided with a VA examination in November 2013, at which time he was diagnosed as having degenerative or traumatic arthritis of the right foot.  In her opinion, the November 2013 VA examiner concluded that the Veteran's condition was not clearly and unmistakably aggravated beyond its natural progression by an in-service injury, illness, or event.  As supporting rationale, the examiner noted that the Veteran's separation examination did not note any foot pain or abnormalities and that there was no record of medical treatment for 50 years following separation.  

However, as noted by the examiner and the service treatment records, the Veteran was issued orthotics during service.  Furthermore, the Veteran had asserted that he continued to purchase and wear orthotic inserts following separation until the present, and the private treatment report from March 2012 confirmed that he continued to wear orthotic inserts.  As such, in its March 2014 Remand, the Board remanded the claim in order to obtain an addendum opinion clarifying that the continued use of orthotic inserts did not represent medical treatment and also that such continued use did not represent a permanent worsening beyond the natural progression of the condition.

Pursuant to the Board's March 2014 Remand, an addendum opinion was obtained in April 2014.  While the resulting April 2014 VA addendum opinion concluded that the use of orthotics during service did not indicate a permanent worsening beyond the natural progression of the condition, the rationale provided by the VA examiner in support of this conclusion was internally inconsistent.  Specifically, the April 2014 examiner found that the Veteran did not have right foot pain prior to service, but that he did experience right foot pain during service for the first time, which was successfully treated by orthotics during and after service.  The VA examiner did not provide an explanation as to why this pain, which did not exist prior to service, was not in fact, a worsening of the condition.  Moreover, the April 2014 VA examiner did not provide a rationale as to why orthotics prescribed during and utilized after service did not represent a permanent worsening beyond the natural progression of the condition, as the Veteran did not utilize orthotics prior to service.  As a result, in its November 2014 Remand, the Board found that the April 2014 addendum opinion was inadequate, and remanded the claim so that a third VA opinion could be obtained.

Pursuant to the Board's November 2014 Remand, another VA opinion by a different physician was obtained in January 2015.  First, the January 2015 examiner noted that although the Veteran had a right foot injury prior to entering the military, his "normal" examination noted upon entrance into the military argued against a preexisting condition.  Therefore, the examiner correctly concluded that aggravation represented a moot point.  Regarding the right foot pain which developed in the military and the subsequent in-service prescription of orthotics, the January 2015 examiner explained that this did not represent a permanent or worsening of the Veteran's condition or a natural progression of the condition.  The examiner clarified that the Veteran had X-ray evidence of degenerative joint disease of his right foot since 2013, and that there were no X-ray reports of or ongoing treatment for degenerative joint disease while the Veteran was on active duty.  While the Veteran did have other right foot symptoms and receive treatment in the military, there was no evidence of ongoing symptoms or injury post military, and the Veteran's discharge examination was normal.  Therefore, the January 2015 VA examiner concluded that the Veteran's degenerative joint disease of the right foot was less likely as not (less than 50 percent probability) caused by or a result of his military duty.  The examiner emphasized that although service treatment records indicated the existence of some right foot symptoms while on active duty, these symptoms were limited and the "normal" examination upon discharge indicated that there was no ongoing problem.

In this case, the pre-induction examination report indicated that the examination of the Veteran's feet was normal.  Therefore, no right foot abnormality was noted at service entrance and the Veteran is presumed to have entered service in sound condition.  As such, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111. 

Based on the evidence above, the Board finds that the record does not contain clear and unmistakable evidence of a diagnosis of a right foot disorder prior to service.  The Board recognizes the Veteran's own admission that he injured his foot in 1949 prior to his enlistment into active duty service; however, this recollection, rendered many years following the Veteran's period of service, does not constitute the contemporaneous clinical evidence or recorded history necessary to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the Board finds that the presumption of soundness is not rebutted and the Veteran did not have a right foot injury upon entry into service.  

The Board emphasizes that the first documented diagnosis of "possible posttraumatic arthritis" was in June 1953, during active service.  The Board further emphasizes that the Veteran was prescribed orthotics during service, and indicated that he continued to use orthotics since then until the present day.  Moreover, the Veteran's private physician opined the Veteran's current diffuse midfoot arthritis was consistent with the Veteran's in-service symptoms, and the April 2014 VA addendum opinion indicated that the Veteran experienced right foot pain for the first time during service, which was successfully treated by orthotics during and after service.  Although, as detailed above, there are conflicting medical opinions of record, specifically with respect to the question of whether the Veteran's current right foot arthritis is related to the right foot symptoms documented in service, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current right foot arthritis first manifested during his period of active duty service.  As the Veteran was diagnosed as having possible posttraumatic arthritis of the right foot during active service and did not have a preexisting disability, and as there is a medical opinion linking his current arthritis to the in-service symptomatology, the Board finds that service connection for right foot arthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2014).


ORDER

Entitlement to service connection for right foot arthritis is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


